DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/09/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, embodiment of Fig. 4, claims 1-20, in the reply filed on 05/09/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claims 1, 8, 15-17 and 19-20 are objected to because of the following informalities: (‘strike through’ – should be deleted; ‘underlined’ – should be added)
Regarding claim 1, in the limitation of the claim, “…a substrate; …”, the underlined punctuation mark “semicolon” is missing. 
Regarding claim 8, in the limitation of the claim, “…a substrate; …”, the underlined punctuation mark “semicolon” is missing. 
Regarding claim 15, in the limitation of the claim, “…forming a substrate; …”, the underlined punctuation mark “semicolon” is missing. 
Regarding claim 16, in the limitation of the claim, “The method of claim 15, wherein forming the plurality of guard rings includes forming each guard ring to define a cell of a guard ring grid.  
Regarding claim 17, in the limitation of the claim, “The method of claim 16, wherein forming the plurality of guard rings includes forming each cell of the guard ring grid to include an input/output (I/O) node, an isolated well and a guard ring well that encloses the I/O node and the isolated well.
Regarding claim 19, in the limitation of the claim, “The method of claim 18, wherein the injector array includes forming one of the plurality of injectors to be coupled to the I/O node.  
Regarding claim 20, in the limitation of the claim, “The method of claim 15, wherein .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0157124 A1 (Taniguchi).
Regarding claim 1, Taniguchi discloses, a guard ring grid, comprising: 
a substrate (30; Fig. 9; [0079]; i.e. P-type semiconductor substrate) (Figs. 7-9; [0078] – [0079]),
an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) including a plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]); and 
a plurality of guard rings (35 and 36; guard ring diffusion region; Fig. 9; [0080]) that surround the plurality of injectors (40-45).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 2, Taniguchi discloses, the guard ring grid of claim 1, wherein each guard ring (35 or 36) defines a cell of the guard ring grid (circuits 6, 7, 70, 71a, and 71b; Fig. 6; [0080]).  

    PNG
    media_image2.png
    646
    407
    media_image2.png
    Greyscale

Regarding claim 3, Taniguchi discloses, the guard ring grid of claim 2, wherein each cell of the guard ring grid (circuits 6, 7, 70, 71a, and 71b; Fig. 6; [0080]) includes an input/output (I/O) node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes) (Fig. 6; [0080]), 
an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (40-45; Fig. 9) and the isolated well (33 and 34; Fig. 9).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale


Regarding claim 4, Taniguchi discloses, the guard ring grid of claim 3, wherein the I/O node (40-43, considering n-type; Fig. 9), the isolated well (33 and 34; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]).  
Note: Taniguchi teaches in para. [0080] that a diffusion region (a guard ring diffusion region 35 or 36) for fixing a well potential which has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43 is provided, surrounding a periphery of the corresponding one of the diffusion regions 40 to 43. Also, an N-type guard ring diffusion region 46 is provided in each of an end portion closer to the side of the semiconductor chip and an end portion farther inside the semiconductor chip of the N-type deep well 31.

Regarding claim 5, Taniguchi discloses, the guard ring grid of claim 4, wherein one of the plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]) is coupled to the I/O node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes) (Fig. 9; [0080]).  

Regarding claim 6, Taniguchi discloses, the guard ring grid of claim 1, wherein the plurality of injectors (40 and 41 in particular; Fig. 9) includes an electrostatic discharge (ESD) protection device (6 and 7; ground-side and power-source-side protective circuit) (Fig. 9; [0080] – [0081]).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 7, Taniguchi discloses, the guard ring grid of claim 1, wherein the plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]) includes an output driver (25, I/O circuit including output driver 23 and 24 as shown in Fig. 4; [0044]).  

    PNG
    media_image3.png
    268
    286
    media_image3.png
    Greyscale


Claims 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0157124 A1 (Taniguchi).
Regarding claim 8, Taniguchi discloses, an electronic system, comprising: 
a core circuitry (part of the I/O cell circuits designated as I/O buffer circuit and level-shift circuit; Fig. 9; [0081]); and 
a guard ring grid (grid of guard rings 35 and 36; Figs. 9 and 11; [0080] – [0081]) adjacent the core circuitry (part of the I/O cell circuits designated as I/O buffer circuit and level-shift circuit), that includes: 
a substrate (30; Fig. 9; [0079]; i.e. P-type semiconductor substrate) (Figs. 7-9; [0078] – [0079]);
an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) including a plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]); and 
a plurality of guard rings (35 and 36; guard ring diffusion region; Fig. 9; [0080]) that surround the plurality of injectors (40-45).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 9, Taniguchi discloses, the electronic system of claim 8, wherein each guard ring (35 or 36) defines a cell of the guard ring grid (circuits 6, 7, 70, 71a, and 71b; Fig. 6; [0080]).  

Regarding claim 10, Taniguchi discloses, the electronic system of claim 9, wherein each cell of the guard ring grid (circuits 6, 7, 70, 71a, and 71b; Fig. 6; [0080]) includes an input/output (I/O) node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes) (Fig. 6; [0080]), 
an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (40-45; Fig. 9) and the isolated well (33 and 34; Fig. 9).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 11, Taniguchi discloses, the electronic system of claim 10, wherein the I/O node (40-43, considering n-type; Fig. 9), the isolated well (33 and 34; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]).  
Note: Taniguchi teaches in para. [0080] that a diffusion region (a guard ring diffusion region 35 or 36) for fixing a well potential which has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43 is provided, surrounding a periphery of the corresponding one of the diffusion regions 40 to 43. Also, an N-type guard ring diffusion region 46 is provided in each of an end portion closer to the side of the semiconductor chip and an end portion farther inside the semiconductor chip of the N-type deep well 31.

Regarding claim 12, Taniguchi discloses, the electronic system of claim 11, wherein one of the plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]) is coupled to the I/O node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes) (Fig. 9; [0080]).  

Regarding claim 13, Taniguchi discloses, the electronic system of claim 8, wherein the plurality of injectors (40 and 41 in particular; Fig. 9) includes an electrostatic discharge (ESD) protection device (6 and 7; ground-side and power-source-side protective circuit) (Fig. 9; [0080] – [0081]).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 14, Taniguchi discloses, the electronic system of claim 8, wherein the plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]) includes an output driver (25, I/O circuit including output driver 23 and 24 as shown in Fig. 4; [0044]).  

    PNG
    media_image3.png
    268
    286
    media_image3.png
    Greyscale


Claims 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0157124 A1 (Taniguchi).
Regarding claim 15, Taniguchi discloses, a method, comprising: forming a substrate (30; Fig. 9; [0079]; i.e. P-type semiconductor substrate); 
forming an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) including a plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]); and forming a plurality of guard rings (35 and 36; guard ring diffusion region; Fig. 9; [0080]) that surround the plurality of injectors (40-45).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 16, Taniguchi discloses, the method of claim 15, wherein forming a plurality of guard rings (35 and 36) includes forming each guard ring to define a cell of a guard ring grid (circuits 6, 7, 70, 71a, and 71b; Fig. 6; [0080]).  

Regarding claim 17, Taniguchi discloses, the method of claim 16, wherein forming a plurality of guard rings (35 and 36) includes forming each cell of the guard ring grid (circuits 6, 7, 70, 71a, and 71b) to include an input/output (I/O) node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes; Fig. 9; [0080]), an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (40-45; Fig. 9) and the isolated well (33 and 34; Fig. 9) ([0079] – [0080]).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 18, Taniguchi discloses, the method of claim 17, wherein the I/O node (40-43, considering n-type; Fig. 9), the isolated well (33 and 34; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]).  
Note: Taniguchi teaches in para. [0080] that a diffusion region (a guard ring diffusion region 35 or 36) for fixing a well potential which has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43 is provided, surrounding a periphery of the corresponding one of the diffusion regions 40 to 43. Also, an N-type guard ring diffusion region 46 is provided in each of an end portion closer to the side of the semiconductor chip and an end portion farther inside the semiconductor chip of the N-type deep well 31.  

Regarding claim 19, Taniguchi discloses, the method of claim 18, wherein the forming an injector array includes forming one of the plurality of injectors (40-45; p- and n-type diffusion layers; Fig. 9; [0078] - [0080]) to be coupled to the I/O node (each one of 6, 7, 70, 71a, and 71b is an I/O circuit including a buffer circuit and 40-45 can be designated as I/O nodes) (Fig. 9; [0080]).  

Regarding claim 20, Taniguchi discloses, the method of claim 15, wherein 

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0358570 A1 (Taghizadeh) - A semiconductor device is disclosed including a substrate having a semiconductor surface doped with a second dopant type and a buried layer (BL) doped with a first dopant type. First, second and third well regions doped the second dopant type are on top of the BL. Second doped regions doped the first dopant type on top of and contacting the BL arraigned as a first well ring and second well ring are around the first and third well regions respectively. At least one high-injection component including the first well region is surrounded by the first well ring. At least one component including the third well region is surrounded by the second well ring. An npn or pnp guard wall pocket including a wall of the first and second well rings, and the second well region is between the high-injection component and the component.
2. US 2016/0056230 A1 (Lin) - A circuit device is disclosed including a core circuitry. The circuit device further includes a first set of guard rings having a first dopant type, the first set of guard rings being around a periphery of the core circuitry, the first set of guard rings comprising a first guard ring and a second guard ring. The circuit device further includes a second set of guard rings having a second dopant type, the second dopant type being opposite to the first dopant type, wherein at least one guard ring of the second set of guard rings is around a periphery of at least one guard ring of the first set of guard rings, and the second set of guard rings comprises a third guard ring and a fourth guard ring.
3. US 2014/0061848 A1 (Chang) - An integrated circuit structure is disclosed including a substrate, a semiconductor device supported by the substrate, and a guard ring structure disposed around the semiconductor device, the guard ring structure forming a Schottky junction. The Schottky junction is formed from a p-type metal contact and an n-type guard ring. The guard ring structure is electrically coupled to a positive or negative supply voltage.
4. US 2010/0044834 A1 (Park) - An electrostatic discharge (ESD) protection circuit is disclosed including a substrate, and a plurality of unit bipolar transistors formed in the substrate. Each of the plurality of unit bipolar transistors may include a first-conductivity-type buried layer formed in the substrate, a first-conductivity-type well-formed over the first-conductivity-type buried layer, a second-conductivity-type well formed in the first-conductivity-type well, a first-conductivity-type vertical doping layer vertically formed from the surface of the substrate to the first-conductivity-type buried layer so as to surround the first-conductivity-type well, and a first-conductivity-type doping layer and a second conductivity-type doping layer formed in the second-conductivity-type well.
5. US 6,222,213 B1 (Fujiwara) - A plurality of input/output cell groups for performing signal transfer with an external device are each arranged in a square loop so that the internal logic circuit area is surrounded by a plurality of loops. In each of the inside and the outside input/output cell groups, bonding pads are provided, and square-loop-shaped power supply wiring having an input/output element and protecting element formed area formed therein and functioning as a guard band is disposed on the internal logic circuit area side of the bonding pad. The input/output cells of the inside input/output cell group are arranged in a condition where a first space for providing wiring between the internal logic circuit area and the outside input/output cell group is provided. The inside input/output cell group and the outside input/output cell group are disposed in a condition where the first space for providing wiring between the internal logic circuit area and the outside input/output cell group is provided.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/23/2022